UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-21928 Short-Term Bond Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Short-Term Bond Fund of America [photo of a wheat field - wheat silos and a farm house in the middle of the wheat field] Special feature What it means to be conservative uSee page 4 Annual report for the year ended August 31, 2010 Short-Term Bond Fund of AmericaSM seeks to provide current income while preserving capital by investing in high-quality debt securities and maintaining a portfolio with a dollar-weighted average maturity no greater than three years. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010 (the most recent calendar quarter-end): Lifetime Class A shares 1 year 5 years (since 10/2/06) Reflecting 2.50% maximum sales charge 0.03% — 2.64% The total annual fund operating expense ratio was 0.63% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 2, 2006, through December 31, 2008, and reimbursed other fees and expenses. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 19 and 20 for details. The fund’s 30-day yield for Class A shares as of September 30, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 0.45%. The fund’s distribution rate for Class A shares as of that date was 1.36%. Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 26. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [photo of a wheat field] [photo of a farm house among a wheat field] Fellow shareholders: We welcome the opportunity to once again present Short-Term Bond Fund of America’s annual report. For the year ended August 31, 2010, the fund produced a total return of 2.7%. The return reflects a gain of 13 cents in the fund’s share price over the 12-month period, and also reflects monthly dividends paid by the fund, which totaled more than 14 cents a share for the fiscal year. Those who reinvested dividends recorded an income return of 1.4%, similar to those who elected to take dividends in cash. In comparison, the unmanaged Barclays Capital U.S. Government/Credit 1–3 Year ex BBB Index, the fund’s benchmark, returned 3.1%; the fund’s slightly lower return can be attributed to the fund’s cash position, as well as the absence of expenses in the index. The Lipper Short Investment Grade Debt Funds Average, which measures funds with bond durations of less than three years, returned 5.4%. Many of the fund’s peers had much larger holdings in below-investment-grade bonds, which can drive returns higher but can also increase volatility and risk. Bond market overview Investors have favored bonds greatly over the past fiscal year, driving up prices and reducing yields, especially among Treasuries and high-grade securities. Unlike the prior year, when Treasuries gained at the expense of other bonds, nearly the entire bond market improved over the year. This rise in bond prices has a great deal to do with uncertainty over the strength and durability of the current economic recovery. And with Treasury yields at near-historic lows, lower quality securities likewise saw improvement as investors moved down in quality and outward in duration in order to find better yields. [Begin Sidebar] Results at a glance For periods ended August 31, 2010, with dividends reinvested Total returns Average annual total returns 1 year 3 years Lifetime (since 10/2/06) Short-Term Bond Fund of America (Class A shares) % % % Barclays Capital U.S. Government/ Credit 1–3 Year ex BBB Index* Lipper Short Investment Grade Debt Funds Average† *The Barclays Capital index is unmanaged, and its results do not reflect the effect of sales charges, commissions or expenses. † Lipper averages do not reflect the effect of sales charges. [End Sidebar] [Begin Sidebar] In this report Special feature 4 What it means to be conservative The fund’s portfolio counselors focus on high-quality bonds to reduce volatility. Contents 1 Letter to shareholders 3 The value of a long-term perspective 6 Summary investment portfolio 10 Financial statements 27 Board of directors and other officers [End Sidebar] Currently, a substantial increase in interest rates appears unlikely, as the Federal Reserve has indicated it will keep the nation’s benchmark rate low for an extended period of time, and inflation appears to be a non-issue. However, rates will rise again at some point, in our view, though likely not for at least six to 12 months. How the fund responded While many investors sought better yields through lower quality investments with longer durations, the fund’s portfolio counselors opted to keep their focus on higher quality securities over the past fiscal year. With prices increasing over the year, the fund focused on reducing volatility and preservation of capital instead of reaching for increased yield. In our special feature, beginning on page 4, you can learn more about the portfolio counselors’ philosophy for investing. The fund continued to benefit from its Treasury holdings as prices continued to rise. Treasuries and government securities now comprise 52.1% of the portfolio, up from 41.6% at the beginning of the fiscal year. Corporate bonds represent 12.6% of the portfolio, down slightly from 13.6% a year ago. And the fund continues to maintain a large cash position, currently 13.2% of the total portfolio, down from 22.1% at the end of last year. Holding cash is a further hedge against volatility, and allows the fund to make new investments to react to any changes in the investing landscape. Given the sustained rally seen in the bond market over the past year, the fund’s net asset value climbed to $10.15 at the end of the fiscal year, up from $10.02. It has always been our stated goal to keep the fund’s share price at around $10 a share, and we will continue to try to do so in the coming year, especially if interest rates start to climb once more. We are gratified with the trust that continues to be shown in this fund over the past fiscal year. Our assets under management grew to $4.2 billion from $3.2 billion at this time a year ago. We thank you for your continued support of the fund, and we look forward to discussing our results again in six months. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ David A. Hoag David A. Hoag President October 13, 2010 For current information about the fund, visit americanfunds.com. The value of a long-term perspective How a $10,000 investment has fared (for the period October 2, 2006, to August 31, 2010, with dividends reinvested) Fund results shown, unless otherwise indicated, reflect deduction of the maximum sales charge of 2.50% on the $10,000 investment.1 Thus, the net amount invested was $9,750. [begin mountain chart] ended The fund at net asset value The fund at maximum offering price Barclays Capital U.S. Govt/Credit 1–3 Year ex BBB Index2 Lipper Short Investment Grade Debt Funds Average3 Consumer Price Index4 10/2/06 $ 10/31/06 $ 11/30/06 $ 12/31/06 $ 1/31/07 $ 2/28/07 $ 3/31/07 $ 4/30/07 $ 5/31/07 $ 6/30/07 $ 7/31/07 $ 8/31/07 $ 9/30/07 $ 10/31/07 $ 11/30/07 $ 12/31/07 $ 1/31/08 $ 2/29/08 $ 3/31/08 $ 4/30/08 $ 5/31/08 $ 6/30/08 $ 7/31/08 $ 8/31/08 $ 9/30/08 $ 10/31/08 $ 11/30/08 $ 12/31/08 $ 1/31/09 $ 2/28/09 $ 3/31/09 $ 4/30/09 $ 5/31/09 $ 6/30/09 $ 7/31/09 $ 8/31/09 $ 9/30/09 $ 10/31/09 $ 11/30/09 $ 12/31/09 $ 1/31/10 $ 2/28/10 $ 3/31/10 $ 4/30/10 $ 5/31/10 $ 6/30/10 $ 7/31/10 $ 8/31/10 $ [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $500,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions or expenses. 3Calculated by Lipper. Results of the Lipper Short Investment Grade Debt Funds Average reflect fund expenses but do not reflect any applicable front-end sales charges. If any applicable front-end sales charges were included, results of the average would be lower. 4Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 5For the period October 2, 2006 (when the fund began operations), through November 30, 2006. Past results are not predictive of results in future periods. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for the periods ended August 31, 2010)* Class A shares 1 year 5 years Lifetime (since 10/2/06) At maximum offering price (reflecting the maximum 2.50% sales charge) % — % At net asset value — *Assumes reinvestment of all distributions. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 2, 2006, through December 31, 2008, and reimbursed other fees and expenses. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 19 and 20 for details. Fund results shown are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. What it means to be conservative Short-Term Bond Fund of America’s goal of seeking current income while preserving capital requires conservative — yet savvy — management. Back in the middle of the previous decade, a “conservative” fund sounded, quite frankly, boring. Stocks were recovering nicely from the dot-com era, and high-yield fixed-income securities were the darlings of the bond market. Today, that mindset should be considered a lesson learned. In any portfolio, there can be a place for a fund that strives to limit volatility, preserve capital and supply the investor with current income — all hallmarks of Short-Term Bond Fund of America’s philosophy. “Balancing our desire to make as much money as possible within the context of not actually losing any is the eternal struggle we face every day,” says portfolio counselor David Hoag. “And in that sense, we will err on the side of conservative investing every time.” That belief has allowed the fund to weather bond market volatility far better than its peers, as you can see in the chart on the next page. In addition to less pronounced swings in total return on a month-to-month basis, the fund produced fewer negative monthly returns over the course of its lifetime, compared to the Lipper Short Investment Grade Debt Funds Average. [photo of a man and boy walking in a wheat field] [Begin Pull Quote] “Liquidity is an important part of being conservative” [End Pull Quote] [photo of a wheat combine in a wheat field] [photo of a red barn] Over its lifetime, Short-Term Bond Fund of America has a standard deviation — a common measure of volatility — slightly more than half that of its Lipper peers on a month-to-month basis. “Obviously, we can’t promise stability,” says portfolio counselor Mark Macdonald. “Nobody can promise that. But we do the best we can to keep our share price as stable as possible, and we do that by being conservative with our investment choices.” Yet conservative does not mean the fund’s portfolio counselors have a set-it-and-forget-it mindset when it comes to investing. They actively seek out opportunities throughout the short-duration market, focusing on Treasuries and other government-backed securities, as well as select, high-quality corporate offerings. “Our corporate holdings are largely AA-rated,” Mark says. “They make up a smaller portion of the portfolio, but they do allow us to generate a little more income without taking on too much additional risk. You always need a well-diversified portfolio, and our corporate credits help give us that.” An immense amount of research goes into any potential investment, spearheaded by Capital Research and Management Company’s team of dedicated fixed-income analysts. “Our analysts are well-aware of our barometer for corporate credits — we want the best of the best, the leaders in their industry, solid companies that have balance sheets you should never have to worry about and a philosophy on the debt they’re willing to take on that keeps them in the highest of the ratings categories,” David says. “They may not be the most exciting companies, but they generally have produced reliable yields.” [Begin Sidebar] A look at volatility Short-Term Bond Fund of America’s monthly returns, starting the first full month after its inception on October 2, 2006, through the end of the most recent fiscal year, have experienced lower volatility than those of its peer group. [begin line chart] Short-Term Bond Fund Lipper Short Investment Grade Debt Funds Average 11/01/2006 - 11/30/2006 % % 12/01/2006 - 12/31/2006 % % 01/01/2007 - 01/31/2007 % % 02/01/2007 - 02/28/2007 % % 03/01/2007 - 03/31/2007 % % 04/01/2007 - 04/30/2007 % % 05/01/2007 - 05/31/2007 -0.03
